DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/30/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 8/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US Pat 10958339) has been reviewed and is accepted. The terminal disclaimer has been recorded.
            
Response to Amendment
In response to the action mailed on 8/25/2021, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim objections are withdrawn. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 

Response to Arguments
In view of Applicant’s response the claims are allowable.


Allowable Subject Matter
Claims 1-18 are allowed. 
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Wang et al (US Pub 20050201749) Fig 2 teaches a device 36 with a pluggable (replaceable) optic housing, the device 36 has 2 output ports comprising a plurality of first optical connectors, the single input of a latching 1x2 optical switch 44 is coupled to an optical transmitter, the 2 outputs of the latching 1x2 optical switch 44 are coupled to the 2 output ports of the device 36.

Wang 2 et al (Novel approach for microassembly of three-dimensional rotary MOEMS mirrors) Fig 1 teaches a 1xN optical switch being a MEMS based 1xN optical switch that employs/is a first rotatable microoptoelectromechanical systems (MOEMS) element.

Lamvik et al (US Pub 20100183302) and more specifically Fig 5 where a 1x2 switch switches an input optical signal.

Chan (US Pub 20050180316) and more specifically Fig 1A where a device 400 has a 1x2 switch 414.

Hung (US Pub 20020131673) and more specifically Fig 1 where a wavelength balancer has a 1xN switch 120 that switches wavelengths.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A pluggable transmitter device comprising: 
a pluggable optic housing; 
N output ports of the device comprising either a plurality of first optical connectors or a plurality of first optical pigtails; and 
a MEMS based 1xN optical switch employing a first rotatable microoptoelectromechanical systems (MOEMS); 
wherein the single input of the MEMS based 1xN optical switch is coupled to an optical transmitter; and 
the N outputs of the MEMS based 1xN optical switch are coupled to the N output ports of the device; 
wherein N is an integer greater than 1; and
 the first rotatable MOEMS comprises 
a substrate; and 
a microoptoelectromechanical systems (MOEMS) element integrated upon the substrate comprising: 
a beam having a first free end and a second distal end coupled to a microelectromechanical systems (MEMS) actuator; 
a pivot disposed at the second distal end of the beam comprising a structure attached to a substrate upon which the rotatable MOEMS is formed;
a first optical waveguide having a first portion upon the pivot and a second portion running along the beam from the pivot to the first free end of the beam; and 
N second optical waveguides formed upon the substrate, each second optical waveguide having a first end coupled to a predetermined output of the N outputs of the MEMS based 1xN optical switch and a second distal end disposed in a predetermined position with respect to the MOEMS element; 
wherein the first free end of the beam rotates relative to the pivot under action of the MEMS actuator coupled to the second distal end of the beam; 
the first portion of the first optical waveguide is coupled to the single input of the MEMS based 1xN optical switch; and 
rotation of the first free end of the beam to a predetermined rotation angle optically couples the first optical waveguide to a predetermined second optical waveguide of the N optical waveguides.

Regarding Claim 8, A transmitter circuit comprising: 
a first module providing a 1xN optical switch; and 
a second module providing an optical transmitter; 
wherein N is an integer greater than 1; and 
the first module comprises: N output ports of the device comprising either a plurality of first optical connectors or a plurality of first optical pigtails; 
the 1xN optical switch is a MEMS based 1xN optical switch employing a first rotatable microoptoelectromechanical systems (MOEMS) element; 

the N outputs of the MEMS based 1xN optical switch are coupled to the N output ports of the device; 
the first rotatable MOEMS comprises 
a substrate; 
a microoptoelectromechanical systems (MOEMS) element integrated upon the substrate comprising: a beam having a first free end and a second distal end coupled to a microelectromechanical systems (MEMS) actuator; 
a pivot disposed at the second distal end of the beam comprising a structure attached to a substrate upon which the rotatable MOEMS is formed; 
a first optical waveguide having a first portion upon the pivot and a second portion running along the beam from the pivot to the first free end of the beam; and 
N second optical waveguides formed upon the substrate, each second optical waveguide having a first end coupled to a predetermined output of the N outputs of the MEMS based 1xN optical switch and a second distal end disposed in a predetermined position with respect to the MOEMS element; 
the first free end of the beam rotates relative to the pivot under action of the MEMS actuator coupled to the second distal end of the beam; 
the first portion of the first optical waveguide is coupled to the single input of the MEMS based 1xN optical switch; and 
rotation of the first free end of the beam to a predetermined rotation angle optically couples the first optical waveguide to a predetermined second optical waveguide of the N optical waveguides.

Regarding Claim 15, A pluggable transmitter device comprising: 
a pluggable optic housing; 
N output ports of the device comprising either a plurality of first optical connectors or a plurality of first optical pigtails; 
a MEMS based 1xN optical switch employing a first rotatable microoptoelectromechanical systems (MOEMS); 
wherein the single input of the MEMS based 1xN optical switch is coupled to an optical transmitter; and 
the N outputs of the MEMS based 1xN optical switch are coupled to the N output ports of the device; and 
the optical transmitter which comprises an optical amplifier disposed between a first broadband reflector of predetermined reflectivity and a programmable reflective wavelength filter; 
wherein N is an integer greater than 1; 
the programmable reflective wavelength filter comprises a second rotatable MOEMS; 
the first rotatable MOEMS comprises 
a first substrate; 
a first microoptoelectromechanical systems (MOEMS) element integrated upon the first substrate comprising: 
a first beam having a first free end and a second distal end coupled to a first microelectromechanical systems (MEMS) actuator; 
a first pivot disposed at the second distal end of the first beam comprising a structure attached to a first substrate upon which the first MOEMS element is formed; 
a first optical waveguide having a first portion upon the first pivot and a second portion running along the first beam from the pivot to the first free end of the first beam; and 
N second optical waveguides formed upon the substrate, each second optical waveguide having a first end coupled to the predetermined output of the N outputs of the MEMS based 1xN optical switch and a second distal end disposed in a predetermined position with respect to the MOEMS element; 
the first free end of the first beam rotates relative to the pivot under action of the MEMS actuator coupled to the second distal end of the first beam; 
the second portion of the first optical waveguide coupled to the output of the MEMS based 1xN optical switch; and 
rotation of the first free end of the first beam to a predetermined rotation angle optically couples the first optical waveguide to a predetermined second optical waveguide of the N second optical waveguides; and 
the second rotatable MOEMS comprises 
a second substrate; 
a second microoptoelectromechanical systems (MOEMS) element integrated upon the second substrate comprising: 
a second beam having a first free end and a second distal end coupled to a second microelectromechanical systems (MEMS) actuator; 
a second pivot disposed at the second distal end of the second beam comprising a structure attached to a second substrate upon which the second rotatable MOEMS is formed; 
a third optical waveguide having a first portion upon the second pivot and a second portion running along the second beam from the pivot to the first free end of the beam; and 
a plurality of wavelength reflective filters integrated upon the second substrate, each wavelength reflective filter of the plurality of wavelength reflective filters having a first end disposed in a second predetermined position relative to the second MOEMS element and optically coupled to the second MOEMS element; 
wherein the second MOEMS element optically couples optical signals from and to the third optical waveguide which are coupled to and from a predetermined wavelength reflective filter of the plurality of wavelength reflective filters which is selected in dependence upon the rotation of the second rotatable MOEMS element.

Although pluggable transmitter devices and/or transmitter circuits are well known in the art, there is no teaching, suggestion or motivation to generate the pluggable 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636